



COURT OF APPEAL FOR ONTARIO

CITATION: Chinese Publications for Canadian Libraries Ltd. v.
    Markham (City), 2018 ONCA 586

DATED: 20180627

DOCKET: C64066

Doherty and Pepall JJ.A. and Gray J. (
ad hoc
)

BETWEEN

Chinese Publications for
    Canadian Libraries Ltd.

Plaintiff (Appellant)

and

City of Markham and
    Markham Public Library

Defendants (Respondents)

Qiang Li Cao, for the plaintiff (appellant)

David G. Boghosian and Magdalena Fish, for the
    defendants (respondents)

Heard:  April 27, 2018

On appeal from the order of Justice Kristjanson of the Superior
    Court of Justice, dated June 20, 2017.

COSTS ENDORSEMENT

[1]

We order costs to the respondents
    on a partial indemnity basis in the amount of $10,000, inclusive of
    disbursements and relevant taxes.

Doherty J.A.

S.E. Pepall J.A.

D.K. Gray J. (
ad
    hoc
)


